NOTE: This disposition is nonprecedential.

  United States Court of Appeals
      for the Federal Circuit
                __________________________

              BARON MONTERO JONES,
                 Plaintiff-Appellant,
                             v.
                    UNITED STATES,
                    Defendant-Appellee.
                __________________________

                        2011-5025
                __________________________

    Appeal from the United States Court of Federal
Claims in case no. 10-CV-215, Judge Susan G. Braden.
              ___________________________

                Decided: September 9, 2011
               ___________________________

      BARON MONTERO JONES, Minneapolis, Minnesota, pro
se.

    ARMANDO A. RODRIGUEZ-FEO, Trial Attorney, Com-
mercial Litigation Branch, Civil Division, United States
Department of Justice, of Washington, DC, for defendant-
appellee. With him on the brief were TONY WEST, Assis-
tant Attorney General, JEANNE E. DAVIDSON, Director,
and DONALD E. KINNER, Assistant Director.
               __________________________
JONES   v. US                                            2


 Before NEWMAN, O’MALLEY, and REYNA, Circuit Judges.
PER CURIAM.
    Baron Montero Jones (“Jones”) appeals the decision of
the United States Court of Federal Claims (“CFC”) dis-
missing his complaint for lack of subject matter jurisdic-
tion. We have jurisdiction to review this final decision of
the CFC pursuant to 28 U.S.C. § 1295(a)(3). Because we
agree that the CFC did not have jurisdiction over Jones’
claims, we affirm.
                     I. BACKGROUND
     Jones was convicted in 2004 by a Minnesota jury for
three counts of criminal sexual conduct and one count of
first degree burglary, and was sentenced to 72 months in
prison. Jones unsuccessfully appealed his conviction
numerous times in state and federal courts. The central
error alleged by Jones was that the Minnesota state court
trial judge improperly admitted electronic evidence
against him, namely, an audio recording of Jones made
while he was being detained by a private security guard.
    Proceeding pro se, Jones filed a complaint at the CFC
challenging the decisions of the state and federal courts.
Jones’ complaint alleged, among other challenges to his
conviction, that the audio recording evidence was admit-
ted in violation of the Fourth and Fifth Amendments to
the United States Constitution, and in violation of 18
U.S.C. § 2515, which prohibits intercepted wire or oral
communications from being used as evidence.
    Jones’ complaint alleged that the CFC had jurisdic-
tion over these matters pursuant to the Tucker Act, 28
U.S.C. § 1491. Jones also alleged that the CFC had
jurisdiction via the Takings Clause of the Fifth Amend-
ment, since his incarceration deprived him of his liberty
and personal property without just compensation. The
3                                               JONES   v. US


CFC rejected these arguments, concluding that the
Tucker Act does not provide the CFC with jurisdiction
over the criminal matters raised by Jones, nor does the
CFC have the authority to review the decisions of state or
federal district courts. Further, the anti-wiretapping
statute of 18 U.S.C. § 2515 was not deemed a money-
mandating statute which could support a claim against
the United States under the Tucker Act. Lastly, the CFC
rejected Jones’ position with respect to the Takings
Clause, explaining that being deprived of one’s personal
liberty and property due to incarceration is not an uncon-
stitutional taking. Accordingly, the CFC granted the
government’s motion for summary dismissal, finding that
it lacked jurisdiction. This appeal followed.
                     II. DISCUSSION
    The CFC is a court of limited subject matter jurisdic-
tion. See Souders v. S.C. Pub. Serv. Auth., 497 F.3d 1303,
1307 (Fed. Cir. 2007). The Tucker Act provides that the
CFC has jurisdiction over “any claim against the United
States founded either upon the Constitution, or any Act of
Congress or any regulation of an executive department, or
upon any express or implied contract with the United
States, or for liquidated or unliquidated damages in cases
not sounding in tort.” 28 U.S.C. § 1491(a)(1). Because the
Tucker Act is a jurisdictional statute that does not create
any substantive rights, litigants must “identify a substan-
tive right for money damages against the United States
separate from the Tucker Act itself.” Todd v. United
States, 386 F.3d 1091, 1094 (Fed. Cir. 2004).
    Having been unsuccessful with his appeals in Minne-
sota state and federal court, Jones now attempts to shoe-
horn essentially the same challenges to his conviction into
a claim before the CFC. As a threshold matter, the CFC
correctly stated that it has no jurisdiction over criminal
JONES   v. US                                            4


matters generally. See 28 U.S.C. § 1491. To the extent
that Jones asked the CFC to review any of the judgments
of the Minnesota state and federal courts with respect to
his criminal case, the CFC does not have the authority to
review such decisions. See id.; Exxon Mobil Corp. v.
Saudi Basic Indus. Corp., 544 U.S. 280, 284 (2005) (not-
ing that, under the Rooker-Feldman doctrine, federal
district courts cannot hear “cases brought by state-court
losers complaining of injuries caused by state-
court judgments rendered before the district court pro-
ceedings commenced and inviting district court review
and rejection of those judgments.”); Allustiarte v. United
States, 256 F.3d 1349, 1352 (Fed. Cir. 2001) (“[T]he Court
of Federal Claims does not have jurisdiction to review the
decisions of district courts.”).
     Jones’ argument that his incarceration constitutes a
taking of his person and property without just compensa-
tion likewise has no merit. Although the takings clause of
the Fifth Amendment is a money-mandating source under
the Tucker Act, Jan’s Helicopter Serv. v. FAA, 525 F.3d
1299, 1309 (Fed. Cir. 2008), the Fifth Amendment prohib-
its only “private property be[ing] taken for public use,
without just compensation.” U.S. CONST. amend. V.
Seizure of convicted prisoners and their personal property
are not the kinds of takings that are prohibited by the
Fifth Amendment. See Castro v. United States, 364 Fed.
Appx. 619, 620 (Fed. Cir. 2010) (rejecting alleged unjust
imprisonment as a possible violation of the Fifth Amend-
ment takings clause); Paalan v. United States, 120 Fed.
Appx. 817, 822-823 (Fed. Cir. 2005) (“[N]either the seizure
of items of evidentiary value nor the retention of personal
property that Mr. Paalan was not allowed to retain during
his incarceration constituted takings for which the gov-
ernment was required to pay just compensation.”).
5                                                JONES   v. US


     The closest Jones comes to stating a claim that might
be properly before the CFC is that which relates to the
federal anti-wiretapping laws. See Jones’ Informal Br. at
1 (citing 18 U.S.C. §§ 2525, 2520). 18 U.S.C. § 2515
provides that “[w]henever any wire or oral communication
has been intercepted, no part of the contents of such
communication and no evidence derived therefrom may be
received in evidence in any trial, hearing, or other pro-
ceeding . . . .” A violation of this statute permits the
victim of such wiretapping to recover civil damages “from
the person or entity, other than the United States, which
engaged in that violation . . . .” 18 U.S.C. § 2520 (empha-
sis added). While these anti-wiretapping statutes may
provide a cause of action for damages against the violator,
the statutes expressly exclude the United States from any
damages liability. Thus, there can be no jurisdiction
under the Tucker Act, which applies only to “claim[s]
against the United States,” for Jones’ claim under the
federal anti-wiretapping statutes.       28 U.S.C. § 1491.
Even if Jones had a tenable claim under the anti-
wiretapping statutes against one or more individual
federal officers, that would still not give rise to jurisdic-
tion under the Tucker Act, which is strictly limited to
suits against “the United States.” Brown v. United States,
105 F.3d 621, 624 (Fed. Cir. 1997) (“The Tucker Act
grants the Court of Federal Claims jurisdiction over suits
against the United States, not against individual federal
officials.”).
    For these reasons, the judgment of the Court of Fed-
eral Claims is
                       AFFIRMED
                           COSTS
    No costs.